DETAILED ACTION
This Office Action is in response to the application 17/321,953 filed on 05/17/2021.
Claims 29-48 have been examined and are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Priority
The present application claims priority to U.S. Application No. 17/131,298, filed December 22, 2020, which is a continuation of U.S. Application No. 16/918,742, filed July 1, 2020 (now U.S. Pat. No. 10,911,442, issued February 2, 2021), which is a continuation of U.S. Application No. 16/745,104, filed January 16, 2020 (now U.S. Pat. No. 10,749,861, issued August 18, 2020), which is a continuation of U.S. Application No. 16/444,173, filed June 18, 2019 (now U.S. Pat. No. 10,587,613, issued March 10, 2020), which claims the benefit of U.S. Provisional Patent Application No. 62/686,435, filed June 18, 2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 40-41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both claims 40-41 depends on claim 2, currently cancelled. For the purpose of claim interpretation, both claims 40-41 are interpreted to depend on claims 29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting-Non-Statutory
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 29 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of the U.S. Patent No. 10,587,613. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the US patent ‘613 encompasses all limitations recited in claim 29 of the instant application (see table below for details). 
Claims 30-48 are rejected as being dependent on claim 29. 
Instant Application 17/321,953
U.S. Patent No.: 10,587,613
Claim 29. 

        An electronic device for one-time password (OTP) authentication of a present location of the electronic device, comprising: 

a power source; 

a processor; 



a connector; 

a strap comprising a first end, a second end, and a first wire extending from the first end to the second end of the strap, 


wherein the first wire establishes a first electrical connection between the power source and the processor upon connection of the strap to the connector, 


wherein the strap is configured to be attachable to a subject or a permanent object or location, and 

wherein the strap is configured such that, once the strap is connected to the connector to establish the first electrical connection and is attached to the subject or the permanent object or location, the strap is not detachable from the subject or the permanent object or location, other than by irreversibly breaking the strap thereby interrupting the first electrical connection of the first wire contained therein, and 




wherein the processor is configured to generate a first one-time password (OTP) at a first time for authentication of the present location of the electronic device, only when the processor is connected to the power source by the first electrical connection without interruption once the first electrical connection is established upon connection of the strap to the connector.

Claim 1.

          An electronic device for one-time password (OTP) authentication of a present location of the electronic device, comprising:

a power source in a housing;

a processor in the housing;

a memory in the housing;

a connector on the housing;

a strap comprising a first end, a second end, and a first wire extending from the first end to the second end of the strap and forming an external loop outside of the housing, 

wherein the first wire establishes a first electrical connection between the power source and the processor upon connection of the strap to the connector,


wherein the strap is configured to be attachable to a subject or a permanent object or location, and

wherein the strap is configured such that, once the strap is connected to the connector to establish the first electrical connection and is attached to the subject or the permanent object or location, the strap is not detachable from the subject or the permanent object or location, other than by irreversibly breaking the strap thereby interrupting the first electrical connection of the first wire contained therein; and

a second electrical connection within the housing operatively connected to the processor and the memory,

wherein the processor is configured to generate a first one-time password (OTP) based on a unique identifier of the electronic device at a first time for authentication of the present location of the electronic device, only when the processor is connected to the power source by the first electrical connection without interruption once the first electrical connection is established upon connection of the strap to the connector.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31, 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon et al. (“Atsmon,” US 2007/0243769, published Oct. 18, 2007) in view of Glynn et al. (“Glynn,” US 20170352242, published Dec. 7, 2017). 
Regarding claim 1, Atsmon discloses an electronic device for one-time password (OTP) authentication of a present location of the electronic device (Atsmon FIG. 24, [0132]. FIG. 24 is a plan view of a card-shaped device 30 according to another embodiment of the present invention, having a rechargeable battery 47 and a synchronizeable password generator constituted by circuitry 32 for generating a one-time password device that may be displayed by a display device 140 that is acceptable by a remote authentication server (not shown).), comprising: 
a power source (Alsmon FIG. 8, [0101]. Many portable appliances having an internal battery. [Note that FIG. 30, [0167], battery may be in a watch casing]); 
a processor (Atsmon FIG. 30, [0167]. FIG. 30 shows pictorially a flexible device 180according to another embodiment of the invention in the form of a wrist watch or pendant carrying an electronic circuit 181 and a USB connector 182 fitted to one end of a flexible strap 183 such as a bracelet or a necklace.); 
a connector (Amsmon FIG. 30, [0167]. FIG. 30 shows pictorially a flexible device 180 according to another embodiment of the invention in the form of a wrist watch or pendant carrying an electronic circuit 181 and a USB connector 182 fitted to one end of a flexible strap 183 such as a bracelet or a necklace. The electronic circuit 181 may be adapted to operate when the clasp 184 is engaged with the USB connector 182 and may include a communication circuit for communicating with an external device.); 
a strap comprising a first end, a second end, and a first wire extending from the first end to the second end of the strap, wherein the first wire establishes a first electrical connection between the power source and the processor upon connection of the strap to the connector (Atsmon FIG. 30, [0167].  FIG. 30 shows pictorially a flexible device 180 according to another embodiment of the invention in the form of a wrist watch or pendant carrying an electronic circuit 181 and a USB connector 182 fitted to one end of a flexible strap 183 such as a bracelet or a necklace. The electronic circuit 181 may be adapted to operate when the clasp 184 is engaged with the USB connector 182 and may include a communication circuit for communicating with an external device. Flexible strap 183 can have electric connections to enable data and power communication between said connector 182 and electronic circuit 181. [Note that conductive wires (i.e. USB connector) is attached with the watch strap, and such wires can establish an electrical or power connection for the watch device]), 
wherein the strap is configured to be attachable to a subject or a permanent object or location (Atsmon FIG. 30, [0167].  FIG. 30 shows pictorially a flexible device 180 according to another embodiment of the invention in the form of a wrist watch or pendant carrying an electronic circuit 181 and a USB connector 182 fitted to one end of a flexible strap 183 such as a bracelet or a necklace. The electronic circuit 181 may be adapted to operate when the clasp 184 is engaged with the USB connector 182 and may include a communication circuit for communicating with an external device. Flexible strap 183 can have electric connections to enable data and power communication between said connector 182 and electronic circuit 181. [Note that the watch-like device can be worn by a user or become attached to an object.]),  
wherein the strap is configured such that, once the strap is connected to the connector to establish the first electrical connection and is attached to the subject or the permanent object or location, the strap is not detachable from the subject or the permanent object or location, other than by [irreversibly] breaking the strap thereby interrupting the first electrical connection of the first wire contained therein (Atsmon FIG. 30, [0167].  FIG. 30 shows pictorially a flexible device 180 according to another embodiment of the invention in the form of a wrist watch or pendant carrying an electronic circuit 181 and a USB connector 182 fitted to one end of a flexible strap 183 such as a bracelet or a necklace. A clasp 184 may be mounted at the opposite end of the strap 183 and dimensioned to accommodate the USB connector 182. The electronic circuit 181 may be adapted to operate when the clasp 184 is engaged with the USB connector 182 and may include a communication circuit for communicating with an external device. Flexible strap 183 can have electric connections to enable data and power communication between said connector 182 and electronic circuit 181.), and 
wherein the processor is configured to generate a first one-time password (OTP) at a first time for authentication of the present location of the electronic device (Atsmon FIG. 2, [0102], [0132]. FIG. 24 is a plan view of a card-shaped device 30 according to another embodiment of the present invention, having a rechargeable battery 47 and a synchronizeable password generator constituted by circuitry 32 for generating a one-time password device that may be displayed by a display device 140 that is acceptable by a remote authentication server. Furthermore, the communication interface 55 can be coupled to a rangefinder 56 such as a GPS receiver or means for cellular station triangulation so as to estimate the location of the device 31.) , 
only when the processor is connected to the power source by the first electrical connection without interruption once the first electrical connection is established upon connection of the strap to the connector (Atsmon FIG. 30, [0167].  FIG. 30 shows pictorially a flexible device 180 according to another embodiment of the invention in the form of a wrist watch or pendant carrying an electronic circuit 181 and a USB connector 182 fitted to one end of a flexible strap 183 such as a bracelet or a necklace. A clasp 184 may be mounted at the opposite end of the strap 183 and dimensioned to accommodate the USB connector 182. The electronic circuit 181 may be adapted to operate when the clasp 184 is engaged with the USB connector 182 and may include a communication circuit for communicating with an external device. Flexible strap 183 can have electric connections to enable data and power communication between said connector 182 and electronic circuit 181.).
Atsmon does not explicitly disclose: irreversibly breaking the strap. 
However, Glynn, in an analogous art, discloses: 
irreversibly breaking the strap (Glynn [0071]. In one arrangement, as is show, attachment member 16 is a band, strap, belt, elastic strap or the like, that is attachable to a worker’s arm wrist. Alternatively, attachment device 16 is formed of any other device that connects two components together such as a snap - fit member , a clip , hook - and - loop arrangement , a button , a snap , a zipper - mechanism , a zip - tie member , or the like. [Note a zip-tie can enable an irreversible breaking of a strap. See Specification at [0068].]). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of Glynn with teachings of Atsmon to include: irreversibly breaking the strap. One would have been motivated to provide user with a means for utilizing a zip-tie mechanism for a single-use strap.  (See Glynn [0071].) 
Regarding claim 31, Atsmon and Glynn disclose the device of claim 29. Atsmon further discloses wherein the strap forms a loop (Atsmon FIG. 30, [0167].  FIG. 30 shows pictorially a flexible device 180 according to another embodiment of the invention in the form of a wrist watch or pendant carrying an electronic circuit 181 and a USB connector 182 fitted to one end of a flexible strap 183 such as a bracelet or a necklace. The electronic circuit 181 may be adapted to operate when the clasp 184 is engaged with the USB connector 182 and may include a communication circuit for communicating with an external device. Flexible strap 183 can have electric connections to enable data and power communication between said connector 182 and electronic circuit 181. [Note that the watch-like device can be worn by a user or become attached to an object.]). 
Regarding claim 44, Atsmon and Glynn disclose the device of claim 29. Atsmon further discloses wherein the strap is configured to be attachable to the subject, and wherein the strap is configured such that, once the strap is connected to the connector to establish the first electrical connection and is attached to the subject, the strap is not detachable from the subject, other than by [irreversibly] breaking the strap thereby interrupting the first electrical connection of the first wire contained therein (Atsmon FIG. 30, [0167].  FIG. 30 shows pictorially a flexible device 180 according to another embodiment of the invention in the form of a wrist watch or pendant carrying an electronic circuit 181 and a USB connector 182 fitted to one end of a flexible strap 183 such as a bracelet or a necklace. The electronic circuit 181 may be adapted to operate when the clasp 184 is engaged with the USB connector 182 and may include a communication circuit for communicating with an external device. Flexible strap 183 can have electric connections to enable data and power communication between said connector 182 and electronic circuit 181. [Note that the watch-like device can be worn by a user or become attached to an object.]). 
Glynn further discloses irreversibly breaking the strap (Glynn [0071]. In one arrangement, as is show, attachment member 16 is a band, strap, belt, elastic strap or the like, that is attachable to a worker’s arm wrist. Alternatively, attachment device 16 is formed of any other device that connects two components together such as a snap - fit member , a clip , hook - and - loop arrangement , a button , a snap , a zipper - mechanism , a zip - tie member , or the like. [Note a zip-tie can enable an irreversible breaking of a strap. See Specification at [0068].]). 
The motivation is the same as that of claim 29 above. 
Regarding claim 45, Atsmon and Glynn disclose the device of claim 29. Atsmon further discloses wherein the strap is configured to be attachable to the permanent object or location, and wherein the strap is configured such that, once the strap is connected to the connector to establish the first electrical connection and is attached to the permanent object or location, the strap is not detachable from the permanent object or location, other than by [irreversibly] breaking the strap thereby interrupting the first electrical connection of the first wire contained therein (Atsmon FIG. 30, [0167].  FIG. 30 shows pictorially a flexible device 180 according to another embodiment of the invention in the form of a wrist watch or pendant carrying an electronic circuit 181 and a USB connector 182 fitted to one end of a flexible strap 183 such as a bracelet or a necklace. The electronic circuit 181 may be adapted to operate when the clasp 184 is engaged with the USB connector 182 and may include a communication circuit for communicating with an external device. Flexible strap 183 can have electric connections to enable data and power communication between said connector 182 and electronic circuit 181. [Note that the watch-like device can be worn by a user or become attached to an object.]). 
Glynn further discloses irreversibly breaking the strap (Glynn [0071]. In one arrangement, as is show, attachment member 16 is a band, strap, belt, elastic strap or the like, that is attachable to a worker’s arm wrist. Alternatively, attachment device 16 is formed of any other device that connects two components together such as a snap - fit member , a clip , hook - and - loop arrangement , a button , a snap , a zipper - mechanism , a zip - tie member , or the like. [Note a zip-tie can enable an irreversible breaking of a strap. See Specification at [0068].]). 
The motivation is the same as that of claim 29 above.
Regarding claim 46, Atsmon and Glynn disclose the device of claim 29. Glynn further discloses wherein the strap is attachable to the subject or the permanent object or location via an irreversible tightening mechanism (Glynn [0071]. In one arrangement, as is show, attachment member 16 is a band, strap, belt, elastic strap or the like, that is attachable to a worker’s arm wrist. Alternatively, attachment device 16 is formed of any other device that connects two components together such as a snap - fit member , a clip , hook - and - loop arrangement , a button , a snap , a zipper - mechanism , a zip - tie member , or the like. [Note a zip-tie can enable an irreversible breaking of a strap. See Specification at [0068].]).
The motivation is the same as that of claim 29 above.
Regarding claim 47, Atsmon and Glynn disclose the device of claim 29. Glynn further discloses wherein the irreversible tightening mechanism comprises a zip tie (Glynn [0071]. In one arrangement, as is show, attachment member 16 is a band, strap, belt, elastic strap or the like, that is attachable to a worker’s arm wrist. Alternatively, attachment device 16 is formed of any other device that connects two components together such as a snap - fit member , a clip , hook - and - loop arrangement , a button , a snap , a zipper - mechanism , a zip - tie member , or the like. [Note a zip-tie can enable an irreversible breaking of a strap. See Specification at [0068].]).
The motivation is the same as that of claim 29 above.
Claims 30, 34, 35, 36, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon et al. (“Atsmon,” US 2007/0243769, published Oct. 18, 2007) in view of Glynn et al. (“Glynn,” US 20170352242, published Dec. 7, 2017) and Hong et al. (“Hong,” US 20170078278, published Mar. 16, 2017).
Regarding claim 30, Atsmon and Glynn disclose the electronic device of claim 29. Atsmon and Glynn do not explicitly disclose: wherein the OTP authentication is time-based one-time password (TOTP) authentication, and wherein the generated OTP is a time-based one-time password (TOTP).
However, Hong, in an analogous art, discloses: wherein the OTP authentication is time-based one-time password (TOTP) authentication, and wherein the generated OTP is a time-based one-time password (TOTP) (Hong [0037], [0039]. The OTP is generated using a time-based OTP (hereinafter, TOTP) algorithm, and the TOTP algorithm is generated based on a hash-based message authentication code (HMAC)-based OTP (hereinafter, HOTP) algorithm (HMAC-SHA-1). As a result, as described above, the generation of the OTP may be performed by using a specific time or time period as the variable.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of Hong with the teachings of Atsmon and Glynn to include: wherein the OTP authentication is time-based one-time password (TOTP) authentication, and wherein the generated OTP is a time-based one-time password (TOTP). One would have been motivated to provide user with a means for using a time-based OTP (TOTP) for authentication and verification.  (See Hong [0039]). 
Regarding claim 34, Atsmon and Glynn disclose the electronic device of claim 29. Hong further discloses wherein the processor is further configured to store the generated first OTP in the memory (Hong [0102]. The CPU 530 may previously generate the TOTP described above using a secret key of the OTP and a time (a time period) of the OTP. Finally, the CPU 530 may determine whether the generated OTP and the decimal number obtained by decoding the color code match [i.e. whether the previously generated OTP and the received OTP match]. The authentication may be determined as successful when both values are the same. ).
The motivation is the same as that of claim 30 above. 
Regarding claim 35, Atsmon and Glynn disclose the electronic device of claim 29. Hong further discloses further comprising a display, wherein the display is configured to display the generated first OTP (Hong [0042], [0043]. The OTP terminal 110 may encode (convert) the binary code into a color code. An example of a color code displayed on a display device of the OTP terminal 110 is illustrated in a lower illustration of FIG. 1. ).
The motivation is the same as that of claim 30 above. 
Regarding claim 36, Atsmon and Glynn disclose the electronic device of claim 1. Hong further discloses wherein the OTP comprises a bar code or a numerical code (Hong [0042]. The OTP may be implemented as various characters, but it is assumed that the OTP is configured as a 6-digit decimal number for convenience of explanation. Accordingly, the 6-digit decimal number configuring the OTP may be represented by a series of binary numbers.).
The motivation is the same as that of claim 30 above. 
Regarding claim 40, Atsmon, Glynn and Hong disclose the electronic device of claim 30. Hong further discloses wherein the processor is further configured to generate a plurality of subsequent TOTPs at each of a plurality of fixed time intervals after generating a previous TOTP (Hong FIG. 16, [0103], [0105]. The OTP terminal 110 and the authentication server 130 may share the time (the time period) used for generating the OTP without communicating. For example, the time may be divided into several periods. For example, 1 to 30 seconds may be divided as a period A, and 31 to 60 seconds may be divided as a period B.). 
The motivation is the same as that of claim 30 above.
 Regarding claim 41, Atsmon, Glynn and Hong disclose the electronic device of claim 30. Hong further discloses wherein the TOTP is processed with a time stamp corresponding to the first time to generate an authentication of the TOTP (Hong [0038]. The TOTP may be a password obtained by substituting C in the HOTP with a combination of T which is a variable of time and the secret key. T may be represented by T=(Current Time−T0)/X. Here, T0 is an initial value of a counter time, and X represents a change period of the OTP. For example, X may be 30 seconds.). 
The motivation is the same as that of claim 30 above. 
Regarding claim 42, Atsmon, Glynn and Hong disclose the electronic device of claim 41. Hong further discloses wherein processing the TOTP with the time stamp comprises applying an authentication algorithm to the TOTP and the time stamp (Hong [0047]. The authentication server 130 may generate the OTP using the same time period (time variable) as the OTP terminal 110A. Generally, a time used for generating the OTP may be a predetermined time period as one variable. Finally, the authentication server 130 may determine whether the series of binary numbers decoded from the image data and the generated OTP are matched by comparing them. ), 
wherein the authentication algorithm comprises a hash-based message authentication code (HMAC) based one- time password algorithm (HOTP) (Hong [0037], [0039]. The OTP is generated using a time-based OTP (hereinafter, TOTP) algorithm, and the TOTP algorithm is generated based on a hash-based message authentication code (HMAC)-based OTP (hereinafter, HOTP) algorithm (HMAC-SHA-1). As a result, as described above, the generation of the OTP may be performed by using a specific time or time period as the variable.).
The motivation is the same as that of claim 41 above. 
Regarding claim 43, Atsmon, Glynn and Hong disclose the electronic device of claim 42. Hong further discloses wherein the authentication algorithm comprises an HOTP with a time stamp used in place of an incrementing counter (Hong [0037], [0047], [0103]. The OTP is generated using a time-based OTP (hereinafter, TOTP) algorithm, and the TOTP algorithm is generated based on a hash-based message authentication code (HMAC)-based OTP (hereinafter, HOTP) algorithm (HMAC-SHA-1).The authentication server 130 may generate the OTP using the same time period (time variable) as the OTP terminal 110A. For example, 1 to 30 seconds may be divided as a period A, and 31 to 60 seconds may be divided as a period B. ).
The motivation is the same as that of claim 42 above. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Atsmon et al. (“Atsmon,” US 2007/0243769, published Oct. 18, 2007) in view of Glynn et al. (“Glynn,” US 20170352242, published Dec. 7, 2017) and Fitzgerald et al. (“Fitzgerald,” US 20160029778, published Feb. 4, 2016). 
Regarding claim 32, Atsmon and Glynn disclose the electronic device of claim 31.  Atsmon further discloses wherein the strap further comprises a ground wire substantially coincident with the first wire along the loop from the power source [to a ground conductor] and connected thereto (Atsmon FIG. 30, [0167].  FIG. 30 shows pictorially a flexible device 180 according to another embodiment of the invention in the form of a wrist watch or pendant carrying an electronic circuit 181 and a USB connector 182 fitted to one end of a flexible strap 183 such as a bracelet or a necklace. The electronic circuit 181 may be adapted to operate when the clasp 184 is engaged with the USB connector 182 and may include a communication circuit for communicating with an external device. Flexible strap 183 can have electric connections to enable data and power communication between said connector 182 and electronic circuit 181. [Note that multiple conductive wires (i.e. USB connector) is attached with the watch strap, and such wires can establish an electrical or power connection for the watch device]).
Atsmon and Glynn do not explicitly disclose: wherein the strap further comprises a ground wire substantially coincident with the first wire along the loop from the power source [to a ground conductor] and connected thereto.
However, in an analogous art, Fitzgerald discloses wherein the strap further comprises a ground wire substantially coincident with the first wire along the loop from the power source to a ground conductor and connected thereto (Fitzgerald [0109]. A wristwatch may include a clasp to releasably secure a wristband around a wrist of a wearer. A wristwatch clasp may be configured as [ ] a metal band clasp. [Note that Atsmon also discloses a clasp 184 in paragraph [0167]. If that clasp is metal, then it can serve as a “ground conductor.”]). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of Fitzgerald with the teachings of Atsmon and Glynn to include: wherein the strap further comprises a ground wire substantially coincident with the first wire along the external loop from the power source to a ground conductor and connected thereto. One would have been motivated to provide user with a means for using a metal clasp for a strap while also having the effect of a ground conductor for an electronic circuit.  (See Fitzgerald [0109]). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Atsmon et al. (“Atsmon,” US 2007/0243769, published Oct. 18, 2007) in view of Glynn et al. (“Glynn,” US 20170352242, published Dec. 7, 2017) and Martin et al. (“Martin,” US 20180059714, published March 1, 2018).    
Regarding claim 33, Atsmon and Glynn disclose the electronic device of claim 29.  Atsmon and Glynn do not explicitly disclose: wherein the battery comprises a capacity of no more than no more than about 500 milliampere hours (mAh), no more than about 400 mAh, no more than about 300 mAh, no more than about 200 mAh, no more than about 100 mAh, or no more than about 50 mAh..
However, in an analogous art, Martin discloses an electronic device wherein the battery comprises a capacity of no more than no more than about 500 milliampere hours (mAh), no more than about 400 mAh, no more than about 300 mAh, no more than about 200 mAh, no more than about 100 mAh, or no more than about 50 mAh (Martin [0027]. In some embodiments, the battery of the band has a charge capacity between 20 miliampere hour (mAh) to 100 mAh).   
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of Martin with the teachings of Atsmon and Glynn to include: wherein the battery comprises a capacity of no more than no more than about 500 milliampere hours (mAh), no more than about 400 mAh, no more than about 300 mAh, no more than about 200 mAh, no more than about 100 mAh, or no more than about 50 mAh. One would have been motivated to provide user with a means for selecting a battery with an appropriate capacity for a smart wearable device.  (See Martin FIG. 4 and [0027]).
Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Atsmon et al. (“Atsmon,” US 2007/0243769, published Oct. 18, 2007) in view of Glynn et al. (“Glynn,” US 20170352242, published Dec. 7, 2017), and further in view of Hong et al. (“Hong,” US 20170078278, published Mar. 16, 2017) and Hubner et al. (“Hubner,” US 2015/0089607, published Mar 26, 2015).
Regarding claim 37, Atsmon, Glynn and Hong disclose the electronic device of claim 11.  Atsmon, Glynn and Hong do not explicitly disclose: wherein the bar code comprises a QR code.
However, in an analogous art, Hubner discloses an electronic device wherein wherein the bar code comprises a QR code (Hubner [0021]. These machine-transferrable visual one-time passcodes include bar codes, QR codes, icons, …etc.).  
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of Hubner with the teachings of Atsmon, Glynn and Hong to include: device wherein the the bar code comprises a QR code. One would have been motivated to provide user with a means for generating a machine-transferrable OTP such as a QR code.  (See Hubner [0021]).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Atsmon et al. (“Atsmon,” US 2007/0243769, published Oct. 18, 2007) in view of Glynn et al. (“Glynn,” US 20170352242, published Dec. 7, 2017), and further in view of Hong et al. (“Hong,” US 20170078278, published Mar. 16, 2017) and McCown et al. (“McCown,” US 20150067798, published Mar 5, 2015).
Regarding claim 38, Atsmon, Glynn and Hong disclose the electronic device of claim 36.  Atsmon, Glynn, and Hong do not explicitly disclose: wherein the bar code comprises a UPC bar code.
However, in an analogous art, McCown discloses an electronic device wherein the bar code comprises a UPC code (McCown FIG. 2A, [0018]. Various types of encoding schemes, such as Universal Product Codes (UPCs), may be used to map characters included in OTP 110 and padding data 120 to, respectively, OTP portion 210-A and padding data portion 220-A.).  
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of McCown with the teachings of Atsmon, Glynn and Hong to include: device wherein the the bar code comprises a UPC code. One would have been motivated to provide user with a means for generating a machine-transferrable OTP bar code through an UPC scheme. (See McCown [0018]).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Atsmon et al. (“Atsmon,” US 2007/0243769, published Oct. 18, 2007) in view of Glynn et al. (“Glynn,” US 20170352242, published Dec. 7, 2017), Hong et al. (“Hong,” US 20170078278, published Mar. 16, 2017), McCown et al. (“McCown,” US 20150067798, published Mar 5, 2015) and Hubner et al. (“Hubner,” US 2015/0089607, published Mar 26, 2015).
Regarding claim 39, Atsmon, Glynn, Hong and McCown disclose the electronic device of claim 38.  Atsmon, Glynn, Hong and McCown do not explicitly disclose: wherein the bar code comprises a 2-dimensional matrix bar code.
However, in an analogous art, Hubner discloses an electronic device wherein the bar code comprises a 2-dimensional matrix bar code (Hubner [0021]. These machine-transferrable visual one-time passcodes include bar codes, QR codes, icons, …etc.).  
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of Hubner with the teachings of Atsmon, Glynn, Hong and McCown to include: wherein the bar code comprises a 2-dimensional matrix bar code. One would have been motivated to provide user with a means for generating a machine-transferrable OTP such as a QR code.  (See Hubner [0021]).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Atsmon et al. (“Atsmon,” US 2007/0243769, published Oct. 18, 2007) in view of Glynn et al. (“Glynn,” US 20170352242, published Dec. 7, 2017) and Hubner et al. (“Hubner,” US 2015/0089607, published Mar 26, 2015). 
Regarding claim 48, Atsmon and Glynn disclose the electronic device of claim 29.  
Atsmon and Glynn do not explicitly disclose: wherein the processor is configured to generate the first OTP based at least in part on a unique identifier of the electronic device. 
Hubner further wherein the processor is configured to generate the first OTP based at least in part on a unique identifier of the electronic device (Hubner [0060]. Such machine-transferrable one-time password code data may be generated with [ ] (e.g., telephone number), [ ] user device model. [Note that for a mobile device, a phone number and a device model can be a unique device identifier].).  
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of Hubner with the teachings of Atsmon and Glynnto include: wherein the processor is configured to generate the first OTP based at least in part on a unique identifier of the electronic device. One would have been motivated to provide user with a means for generating a machine-transferrable OTP based on a unique device identifier.  (See Hubner [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/      Supervisory Patent Examiner, Art Unit 2439